Title: To George Washington from Robert Bowyer, 19 March 1793
From: Bowyer, Robert
To: Washington, George



May it please Your Excellency
Historic Gallery pall mallLondon. 19th March 1793.

I felt myself extremely flatter’d in being honor’d with a letter some time since from your Excellency & beg to present You my most grateful acknowledgements for the favor. will you have the goodness Sir to permit me to inclose You a proposal for the publishing the most splendid & Magnificent Work ever set on foot in this Country; of a History of England: & I cannot help adding that I should esteem your Name as a subscriber to the undertaking a much greater honor than all the Crown’d Heads in Europe & think I pay you a very poor Compliment too. I have already the Names of several crown’d Heads, but I have not the Name of Washington.
The Gentlemen who carries this letter to New York, & will probably have the honor of delivering it to You is a Mr Allum, a Gentleman who has been persecuted by the despotic Aristocrats of this Country on Accot of his opposition to Tyranny & oppression—he hopes to find an Assylum in America where the Sons of Freedom can Sit under their Vines & Fig trees without the fear of informers, or imprisonment, for alas if ever these days were Known in England, they are certainly now at an end. I have the honor to be May it please your Excellency Your Excellencys Most Devoted & Obliged servt

Robt Bowyer

